 



Exhibit 10.1
FOURTH AMENDMENT TO SUBLEASE BETWEEN
REGEN BIOLOGICS, INC.
AND GENITOPE CORPORATION
     THIS FOURTH AMENDMENT TO SUBLEASE (this “Fourth Amendment”) is made and
entered into as of the 25th day of May, 2006, by and between REGEN BIOLOGICS,
INC., a Delaware corporation (“Regen”), and GENITOPE CORPORATION, a Delaware
corporation (“Subtenant”).
R E C I T A L S
     This Fourth Amendment is made and entered into with reference to the
following recitals:
     A. Regen and Subtenant entered into a Sublease dated August 3, 1999, which
was amended by a Second Amendment to Sublease Agreement dated October 1, 2000,
which amendment was styled as a “second amendment” because Subtenant and Regen
previously agreed to extend the term of the Sublease and such extension was
treated as a “first amendment”, as further amended by a Second Amendment to
Sublease dated February 25, 2002, as further amended by a Third Amendment to
Sublease dated May 16, 2003 (collectively, as amended, the “Sublease”), for the
sublease of approximately 7,655 square feet of rentable area and 603 square feet
of rentable common area (i.e. Subtenant’s share of common area between Regen and
Subtenant that is rentable area under the Master Lease) (the “Subleased
Premises”) in the building commonly known as “Building 12” of Seaport Center,
and located at 545 Penobscot Drive, Redwood City, California 94063.
     B. Regen and Subtenant wish to execute this Fourth Amendment to provide for
an extension of the term of the Sublease and to modify the base rent, operating
expense and other related provisions of the Sublease.
     NOW, THEREFORE, in consideration of the foregoing, the sum of Ten Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Regen and Subtenant agree as follows:
     1. Defined Terms. All defined terms herein shall have the meaning given to
such term in the Sublease or the Master Lease, as applicable, unless
specifically defined herein.
     2. Incorporation of Recitals. The foregoing recitals are incorporated by
reference into this Section 2 as if set forth in this Paragraph 2 in full.
     3. Term. The term of the Sublease is extended and will expire on
December 31, 2006, unless sooner terminated or extended at the option of the
Subtenant for up to a total of three (3) one month extension periods, in
accordance with the terms of the

 



--------------------------------------------------------------------------------



 



Sublease. Commencing on January 1, 2007, the Subtenant will have the ongoing
right to extend the term of the Sublease for up to a total of three (3) one
month extension periods by providing written notice to Regen not less than forty
five (45) days in advance of the then current Sublease expiration date. In no
event will the term of the Sublease extend beyond March 31, 2007.
     4. Rent. Notwithstanding anything to the contrary in the Sublease,
commencing on June 1, 2006 (the “Modified Rent Commencement Date”), and
continuing through the term of the Sublease (as extended by the terms of this
Fourth Amendment), Subtenant shall pay base monthly rent (“Rent”) in advance on
the first day of each calendar month to Regen in the amounts specified below:

                      Monthly Rate Per Rentable         Period   Square Foot    
Base Monthly Rent  
06/01/06 – 12/31/06
  $1.75     $14,451.50  

     If the Modified Rent Commencement Date and/or the last day of the Sublease
term do not fall on the first day of a month or the last day of a month, as
applicable, the rent payable hereunder will be pro-rated on a per day basis
based on the actual number of days in such month. Commencing on the Modified
Rent Commencement Date, the foregoing rent payable by Subtenant under the terms
of the Sublease (as modified by the terms of this Fourth Amendment) shall be
payable on a triple-net basis and will not include any costs for real property
taxes, Operating Expenses (as defined in the Master Lease), janitorial services,
utilities, garbage removal and the like, which costs will be paid by Subtenant
in accordance with the terms of Section 5 below.
     5. Expenses. As of the Modified Rent Commencement Date, the pro-rata share
of Operating Expenses payable by Subtenant to Regen (the “Expense”) shall be
calculated pursuant to Section 5(a) of this Fourth Amendment, wherein
Subtenant’s pro-rata share is based on the ratio of: (i) the total square feet
subleased by Subtenant pursuant to the Sublease to (ii) the total square feet
leased by Regen pursuant to the Master Lease.
          (a) Expense Calculation. The expense shall be calculated by Regen, and
Subtenant’s pro rata share shall be invoiced to Subtenant on a monthly basis.
Subtenant shall owe and pay to Regen its pro-rata share of the Expense, such
Expense to be calculated as follows: actual monthly Operating Expenses billed to
Regen by the Master Landlord, plus actual monthly operating expenses incurred by
Regen (including, without limitation, all Operating Expenses actually incurred
by Regen), but not billed by the Master Landlord, in relation to the Master
Premises rented by Regen pursuant to the Master Lease. Notwithstanding anything
to the contrary contained in this Fourth Amendment, Subtenant shall not be
obligated to pay any monthly operating expenses or Operating Expense not
applicable to the Subleased Premises. The monthly expenses referred to herein
will include estimates of expenses reasonably anticipated to be incurred by
Regen but not billed by Master Lessor and Operating Expenses for such period,
which will be adjusted at the end of each year according to the Master Lease.
Once the adjustments are received from the Master Landlord, Regen shall provide
a revised

- 2 -



--------------------------------------------------------------------------------



 



statement to Subtenant showing such adjustments, together with, as appropriate,
(i) an invoice for the remaining amount due from Subtenant to Regen or (ii) a
check for the refund amount due from Regen to Subtenant. All such monthly
invoices will be paid by Subtenant, together with the next monthly Rent payment,
and in no event later than thirty (30) days after receipt by Subtenant of such
invoices.
          (b) Notwithstanding anything to the contrary contained in the
Sublease, this Fourth Amendment or the Master Lease, within ninety (90) days
after receipt by Subtenant of Regen’s statement of the Expense for any prior
calendar year during the Term, Subtenant shall have the right, at Subtenant’s
sole cost and expense, upon ten (10) business days prior written notice, to
inspect the applicable books of Regen during the business hours of Regen at
Regen’s office in the Building, or, at Regen’s option, such other location as
Regen reasonably may specify, for the purpose of verifying the information
contained in the statement, provided that the party inspecting such books is an
employee of a reputable accounting firm that provides a full range of accounting
services that is hired on a per-hour basis (and not on a contingency basis), and
Subtenant uses reasonable efforts to maintain the confidentiality of such audit
and the results thereof. Unless Subtenant asserts specific errors within ninety
(90) days after receipt of the statement, the statement shall be deemed correct
as between Regen and Subtenant.
     6. No Allowance. Regen and Subtenant agree that Regen will not be obligated
to provide any tenant improvement allowances whatsoever, or perform any work in
the Premises, in connection with the execution of this Fourth Amendment.
     7. Approvals; Effectiveness. Regen and Subtenant agree that the
effectiveness of this Fourth Amendment is expressly conditioned on Regen’s
receipt of Master Landlord’s written consent to the terms of this Fourth
Amendment (the “Approvals”). Regen shall use good faith reasonable efforts to
obtain the Approvals by May 31, 2006. If the Approvals are not obtained by Regen
on or before July 31, 2006 this Fourth Amendment will automatically terminate
and be of no further force and effect. If the Prime Lease Amendment is executed
by Regen and Master Landlord, the following provisions of the Prime Lease
Amendment shall not be incorporated into the Sublease, as amended by this Fourth
Amendment: Section 3, 7, and 9.
     8. Recapture. Commencing on August 31, 2006, Regen will have the ongoing
right to terminate the Sublease with respect to the office and common area
portion of the Subleased Premises, provided that Regen has delivered written
notice to Subtenant (the “Recapture Notice”) of such termination at least sixty
(60) days prior to the date of such termination. The Recapture Notice shall
specify the date of termination (the “Recapture Termination Date”) and the
applicable portion of the Subleased Premises being recaptured by Regen and
terminated under the Sublease (the “Recaptured Premises”). If the Recaptured
Premises does not constitute the entire Subleased Premises and Regen elects to
terminate the Sublease with respect to the Recaptured Premises then
(a) Subtenant shall vacate and tender the Recaptured Premises to Regen on the
Recapture Termination Date as if the Recapture Termination Date had

- 3 -



--------------------------------------------------------------------------------



 



been originally set forth in the Sublease as the expiration date of the term of
the Sublease with respect to the Recaptured Premises, and (b) as to all portions
of the Subleased Premises other than the Recaptured Premises, this Sublease
shall remain in full force and effect except that the Rent, additional rent and
the Expense payable pursuant to Section 5 of this Fourth Amendment shall be
reduced proportionately. If the Recaptured Premises does not constitute the
entire Subleased Premises, Regen shall pay all expenses of construction
reasonably required to permit the operation of the Recaptured Premises separate
from the balance of the Subleased Premises.
     9. Termination. Commencing on August 31, 2006, Subtenant will have the
ongoing right to terminate the Sublease with respect to the office and common
area portion of the Subleased Premises, provided that Subtenant has delivered
written notice to Regen (the “Termination Notice”) of such termination at least
sixty (60) days prior to the date of such termination. The Termination Notice
shall specify the date of termination (the “Termination Date”) and the
applicable portion of the Subleased Premises being terminated by Subtenant and
terminated under the Sublease (the “Terminated Premises”). If the Terminated
Premises does not constitute the entire Subleased Premises and Subtenant elects
to terminate the Sublease with respect to the Terminated Premises then
(a) Subtenant shall vacate and tender the Terminated Premises to Regen on the
Termination Date as if the Termination Date had been originally set forth in the
Sublease as the expiration date of the term of the Sublease with respect to the
Terminated Premises, and (b) as to all portions of the Subleased Premises other
than the Terminated Premises, this Sublease shall remain in full force and
effect except that the Rent, additional rent and the Expense payable pursuant to
Section 5 of this Fourth Amendment shall be reduced proportionately. If the
Terminated Premises does not constitute the entire Subleased Premises, Subtenant
shall pay all expenses of construction reasonably required to permit the
operation of the Terminated Premises separate from the balance of the Subleased
Premises.
     10. Master Landlord’s Obligations. Notwithstanding anything to the contrary
contained in the Sublease (as amended by this Fourth Amendment), the following
provisions of the Master Lease hereby are incorporated into the Sublease, except
that (i) references to “Landlord” shall mean only Master Landlord, and (ii)
“Landlord’s” obligations thereunder shall remain “Master Landlord Obligations”
as defined in Section 20(a) of the Sublease: Paragraphs 3(c), 3(d), 3(e), 3(f)
and 3(g): Paragraph 6(a); Paragraph 13; and Paragraph 14. In the event of a
conflict between the provisions of the Master Lease (as amended by the Prime
Lease Amendment), to the extent incorporated into the Sublease and this Fourth
Amendment, and the provisions of the Sublease as modified by this Fourth
Amendment, the provisions of the Sublease as modified by this Fourth Amendment
shall control.
     11. Hazardous Materials. Attached hereto as Exhibit A is a current list of
Subtenant’s Permitted Hazardous Materials and Hazardous Materials Plans. From
time to time after the date of this Fourth Amendment, but in no event more than
two (2) times during each calendar year, Subtenant may submit a proposed list of
Subtenant’s Permitted Hazardous Materials to Regen. Regen shall use commercially
reasonable efforts to promptly approve or disapprove such proposed list, such
approval not to be

- 4 -



--------------------------------------------------------------------------------



 



unreasonably withheld by Regen. In addition, Regen shall promptly submit such
proposed list to Master Landlord and request Master Landlord’s approval of same.
Subtenant shall promptly reimburse Regen for all costs and expenses incurred by
Regen as a result of Regen submitting such proposed list to Master Landlord for
review. If Regen and Master Landlord consent to the proposed list, then provided
that Subtenant complies with the terms of the Master Lease (as incorporated by
the Sublease) related to such Permitted Hazardous Materials, Subtenant shall
have the right to bring such listed materials onto the Subleased Premises.
However, until Regen and Master Landlord approve such proposed list in
accordance with the terms of this Fourth Amendment, Subtenant shall not have any
right to bring any Hazardous Materials onto the Subleased Premises. Regen shall
not be liable or responsible for Master Landlord’s failure to review and/or
approve any proposed list of Subtenant’s Permitted Hazardous Materials from
Subtenant and if Master Landlord fails to review or approve such list, the
Sublease will continue in full force and effect without offset or abatement of
any sums payable by Subtenant. Notwithstanding anything to the contrary
contained in the Sublease, the Master Lease or this Fourth Amendment, Regen
shall protect, indemnify, defend upon demand with counsel reasonably acceptable
to Subtenant, and hold harmless Subtenant and its officers, directors, employees
and agents from and against any and all liabilities, losses, claims, actual
out-of-pocket damages (excluding punitive or consequential damages (i.e., lost
profits, lost business opportunity), interest, penalties, fines, monetary
sanctions, attorneys’ fees, experts’ fees, court costs, remediation costs,
investigation costs, and other expenses arising from and after the commencement
date of the Sublease to the extent caused solely by the use, storage, treatment,
transportation, release or disposal of Hazardous Materials on or about the
Premises by Regen or Regen’s agents, employees or contractors.
     12. Security Deposit. Regen and Subtenant acknowledge that as of the date
of this Fourth Amendment, Regen is holding Subtenant’s security deposit in the
amount of $41,290.00.
     13. No Other Amendment. Except to the extent expressly set forth in this
Fourth Amendment, the Sublease remains in full force and effect, without
amendment, in accordance with its terms.
     14. Brokers. Each party hereto represents and warrants that it has dealt
with no broker in connection with this Fourth Amendment and the transactions
contemplated herein between Regen and Subtenant. Each party shall indemnify,
protect, defend and hold the other party harmless from all costs and expenses
(including reasonable attorneys’ fees) arising from or relating to a breach of
the foregoing representation and warranty.
     15. Authorization. The undersigned warrant that they have been authorized
and directed to execute this Fourth Amendment on behalf of their respective
entities.
     16. Counterparts. This Fourth Amendment may be signed in two or more
counterparts, each of which will be deemed an original and all of which shall
constitute one agreement.

- 5 -



--------------------------------------------------------------------------------



 



     17. Titles. The titles of the sections and subsections of this Fourth
Amendment are for convenience of reference only and are not to be considered in
construing this Fourth Agreement.
(Signature Page Follows)

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment
as of the day and year above written.

                  REGEN:    
 
                REGEN BIOLOGICS, INC.,
a Delaware corporation    
 
           
 
  By:
Name:   /s/ Brion D. Umidi
 
Brion D. Umidi    
 
  Title:   Sr. VP and CFO    
 
                SUBTENANT:    
 
                GENITOPE CORPORATION,         a Delaware corporation    
 
           
 
  By:
Name:   /s/ Dan W. Denney, Jr.
 
Dan W. Denney, Jr.    
 
  Title:   CEO    

- 7 -



--------------------------------------------------------------------------------



 



Exhibit A
Subtenant’s Permitted Hazardous Materials

 



--------------------------------------------------------------------------------



 



Genitope Corporation
Chemical Inventory

      Reagent   Quantity
“Big Dye”
  < 500 ml.
0.5 M MgSO4
   
0.5M EDTA
   
0.8% LE/TAE/EtBr gel
   
1 M Imidazol
   
1.2% LE/TAE/EtBr gel
   
1.8% LE/TAE/EtBr gel
   
10 mM Tris Cl
   
10% Bleach
  <10 gal.
100 base pair ladder
   
100% Ethanol
  < 20.0 Litre
100% IPA
  < 10.0 gal.
1000 base pair ladder
  < 25 ml.
100mM CoCl2
   
10mM GeneAmp dNTP blend
   
10mM Tris Cl
   
10x Carbonate Buffer
   
10X PCR buffer for Taq
   
10X PCR buffer II with MgCl2
   
10X Sodium Citrate
   
1M CaCl2
   
1M KCl
   
1M MgCl2
   
1M MOPS
   
1M Na2CO3
   
1M Na-cacodylic acid in Tris-Cl
   
1M NaHCO3
   

          Exhibit A Sublease       1 525 Penobscot (Regen)        

 



--------------------------------------------------------------------------------



 



Genitope Corporation
Chemical Inventory

      Reagent   Quantity
1M TRIS Cl ph7.8
   
1M TRIS Cl ph8.0
   
1M TRIS Cl ph8.5
   
1M NaCl
   
1X Trypsin-EDTA Solution
   
2% BSA/DPBS
   
2% BSA/PBS
   
2.2% LE/TAE/EtBr gel
   
2.5% MetaPhore/TBE gel
   
20X MOPS Running Buffer
   
25mM Mg(OAc)2 solution
   
2-Mercaptaethanol
  < 1.0 Litre
2mM dGTP-Na in H2O
   
2 propanol
  < 2.5 L
3 M NaOAc
   
3 M Sodium Acetate
   
3M Tris
   
4X SAF
   
5% Nonfat Milk/DPBS
  < 500 ml
50 base pair ladder
  < 25 ml.
50X TAE
   
5mM CoCl2
   
5X TBE
   
5X XL Chelating Buffer
   
5X XL RT buffer for RT-PCR
   
70% Ethanol
  < 15 gal.
95% Ethanol
  < 15 gal.
ABTS
  < 25 ml.

          Exhibit A Sublease       2 525 Penobscot (Regen)        

 



--------------------------------------------------------------------------------



 



Genitope Corporation
Chemical Inventory

      Reagent   Quantity
ABTS
  < 25 ml.
Acetic Acid, glacial
  < 4.0 gal.
Acetone
  < 1 gal.
Acetone
  < 1 gal.
Agar Strips Hycon TC
  < 500 ml.
Alcare
  < 500 ml.
Algicide
  < 500 ml.
Ammonium Acetate
  < 500 g
Ammonium Bifluoride, flake
  < 125 ml.
Ammonium Hydroxide
   
AmpliTaq with MgCl2 and 10X rxn buffer II
   
Anti-Rat IgG Heavy and Light
   
ATCC Mycoplasma Detection Kit
   
Azaserine
  < 1 L
Bacto Agar
  < 500 g
Bacto EC Medium
  < 500 g
Bacto Nzcym broth
  < 500 g
Bacto Sabouraud Dextrose Agar
  < 500 g
BCA Kit
   
BCA Protein Assay Kit
   
Bio-Rad Ready Gels
   
BIS TRIS
   
Bis-Tris
   
Bleach
  < 5 gal.
Boric Acid Granular
  < 3 Kg
Brilliant Blue R
  < 5 grms
Brilliant Blue R 250
  < 5 grms
Bromophenol Blue
  < 25 grms

          Exhibit A Sublease       3 525 Penobscot (Regen)        

 



--------------------------------------------------------------------------------



 



Genitope Corporation
Chemical Inventory

      Reagent   Quantity
BSA
  < 200 grms
BSA
  < 200 grms
Buffer (Biphthalate) pH 4
  < 250 grms
Buffer (Borate) pH 7
  < 250 grms
Buffer (Phosphate) pH 10
  < 250 grms
Buffer C1
   
Buffer P1
   
Buffer P3
   
Cacodylic Acid
  < 15 grms
Calcium Chloride Dihydrate
  < 500 ml.
CCM-I
   
Cell Culture Media
  < 5.0 gal.
Cellgro-FREE Media
  < 5.0 gal
Chloroform
  < 2.0 gal,
CiDecon
  < 2.0 gal.
Clear Bath Algicide
  < 16 oz.
Cloned pfuDNA polymerase
   
Cloned pfuDNA Polymerase rxn buffer
   
Cobalt Chloride
  < 100 grms
Cobalt Chloride rxn buffer
   
Coomasie Blue Staining Solution
  < 3.0 L
Coomassie Plus Protein Assay Reagent
  < 3.0 L
CyQuant
   
DEPC
   
Destaining Solution
   
Dextrose Anhydrous, Powder
  < 500 grms
dGTP, Na-salt, PCR grade rxn buffer
  < 500 grms
Diethyl Pyrocarbonate
  < 1.0 Litre

          Exhibit A Sublease       4 525 Penobscot (Regen)        

 



--------------------------------------------------------------------------------



 



Genitope Corporation
Chemical Inventory

      Reagent   Quantity
Dimethy Sulfoxide
  < 3.0 L
DMEM
   
DMSO
  < 2.5 Litre
DMSO
  < 2.5 Litre
DNA H2O
   
dNTP mix 10mM
   
dPBS
   
Dulbecco’s PBS
   
EDTA, Disodium Salt, Dihydrate, Crystal
   
EGTA
  < 500 grms
ELISA Wash Buffer 10X
  < 100 grms
Ethanol (200 proof)
  < 15 gal
Ethidium Bromide
  < 500 ml.
Ethylene Glycol
  < 500 ml.
EZ-Link Sulfo-NHS-LC-Biotin
   
Fetal Bovine Serum (FBS), characterized
   
Fetal Bovine Serum (FBS), dialyzed
   
Ferric Citrate
  < 100 grms
Ferric Nitrate
  < 100 grms
Ferrous Sulfate
  < 250 grms
Ficoll 400
  < 100 grms
Ficoll-Paque
  < 1.0 Litre
Fluorescien isothyocyanate
  < 100 grms
Formaldehyde (37%)
  < 600 ml
FuGENE
   
Fyrite 7% CO2
  < 1.0 Litre
Fyrite CO2 indicator refill
  < 1.0 Litre
Gel Drying Solution
  < 9.0 Litre

          Exhibit A Sublease       5 525 Penobscot (Regen)        

 



--------------------------------------------------------------------------------



 



Genitope Corporation
Chemical Inventory

      Reagent   Quantity
Gel Extraction Kit (buffer EB,QG,PE)
  < 250 ml.
Gelatin
  < 100 grms
GeneAmp 25mM Mn(OAc)2
  < 200 ml
Gentamicin
  < 500 ml.
Glucosamine
   
Glutaraldehyde
  < 1.0 Litre
Glutaraldehyde (25%)
  < 1.0 Litre
Glycerol
   
Glycine
   
Goat Anti-Human IgG
   
Goat anti-human IgG gamma chain
   
Goat F(ab’)2 anti-human kappa light chain
   
Goat F(ab’)2 anti-human lambda light antibody
   
Growth check, microbial suspensions
   
Guanidine
   
Guanidium Isothyocyanate
  < 1.0 Litre
Hand Soap
   
HEPES Free Acid
  < 500 grms
Hi Trap Lectin Test Kit
  < 10 ml.
High Pure Plasmid Isolation Kit
  < 500 ml.
Hightrap G Protein
  < 500 ml.
Hightrap SP
  < 500 ml.
Horseradish Peroxidase Avidin D
  < 500 ml.
Horseradish Peroxidase Substrate Kit
  < 500 ml.
Human IgG Kappa
  < 4 micro grms
Human IgG Lambda
  < 200 micro grms
Hybridoma SFM
  < 500 ml.
Hydrochloric Acid
  < 1.0 Litre

          Exhibit A Sublease       6 525 Penobscot (Regen)        

 



--------------------------------------------------------------------------------



 



Genitope Corporation
Chemical Inventory

      Reagent   Quantity
Hydrocyanic Acid
  < 2.5 Litre
Hydrogen Peroxide 30%
  < 500 grms
Hypoxanthine
  < 25 grms
IEF Anode (lower) buffer
   
IEF Cathode Buffer pH 3-10
   
IEF Sample Buffer pH 3-10
   
Imidazole
  < 500 grms
Imject Mariculture KLH in PBS
  < 100 mgrms
IPA
  < 4 gallons
IPA (100 %)
  < 4 gallons
Isoamyl Alcohols
   
Isocetyl Alcohol
   
Isopropyl Alcohol (70%)
  < 2.0 gal.
ISP Medium 2
   
Kanamycin
  < 5.0 gal
Kappa Control, characterized in-house IgG3 kappa conjugated to KLH
   
Kappa Standard
   
Kappa Standard Antibody, characterized in-house purified patient antibody
   
Keyhole Limpet Hemocyanin (KLH)
   
Kinetic Endotoxin Detection LAL Kinetic QCL
   
Lactose, monohydrate
  < 100 grms
Laemmli Sample Buffer
  < 125 ml.
Lambda Control, characterized in-house IgG3 lambda conjugated to KLH
   
Lambda Standard
   
Lambda Standard Antibody, characterized in-house purified patient antibody
   
LB Media
   
L-Glutamine
   
Liquid Nitrogen
   

          Exhibit A Sublease       7 525 Penobscot (Regen)        

 



--------------------------------------------------------------------------------



 



Genitope Corporation
Chemical Inventory

      Reagent   Quantity
Lithium Chloride, Granular
  < 500 grms
Loading Dye
   
LopHene
  < 4 gallons
Macro-Prep High Q Support
  < 200 ml.
Magnesium Acetate
  < 500 grms
Magnesium Chloride, 6-Hydrate, Crystal
  < 500 grms
Magnesium Sulfate
  < 1.0 Kgram
Maltose
   
Manganese Chloride AR
   
Mannopyranoside
   
MEM Amino Acids
   
Mercaptoethanol
   
MetaPhor Agarose
   
Methanol
  < 10.0 L
Methotrexate
  < 100 ml.
Methyl Mannopyranoside
   
MilliQH2O
   
Molecular Weight Standard
   
Monoethanolamine
  < 500 ml.
MOPS
  < 1.0 Kgram
Mycoplamsa Kit
   
NaCl, 0.9%
   
NanoOrange Protein Kit
   
NaOH (0.1, 1, 10 N)
  < 200 ml.
Nickel Sulfate
  < 250 grms
Ni-NTA Agarose
   
Ni-NTA Resin
  < 50 ml
NiSieve GTG Agarose
  < 500 ml.

          Exhibit A Sublease       8 525 Penobscot (Regen)        

 



--------------------------------------------------------------------------------



 



Genitope Corporation
Chemical Inventory

      Reagent   Quantity
Nonfat Dry Milk
  < 500 grms
NuPAGE Bis-Tris gels 4-12%
   
NuPAGE Bis-Tris Gels, 4-12%
   
NuPAGE MES SDS Running Buffer
   
NuPAGE MOPS SDS Running Buffer
   
NuPAGE Sample Reducing Agent
   
NuPAGE Transfer Buffer
   
NuPAGE Tris-Acetate Gels, 3-8%
   
NuSieve GTG agarose
   
O-syl
  < 1 Gal.
PBS
  < 1 Gal.
PCR Purification Kit (buffer EB,PB,PE)
   
Pepsin
  < 100 grms
Phenol, equilibrated
  < 100 grms
Phosphate Buffered Saline (PBS)
  < 5.0 Litre
Phosphoric Acid
  < 0.25 Litre
Pluronic L 121
  < 1.0 Kgram
Polyoxyethylenesorbital Monolaurate
  < 100 ml.
Polysorbate 80
   
Potassium Acetate, granular
  < 500 grms
Potassium Chloride, Crystal
  < 500 grms
Potassium Hydroxide, Pellets
  < 1 Kgrms
Potassium Phosphate
   
Precast Polyacrilamide Gel (Mini)
   
Pre-diluted Protein Assay (BGG)
   
Protein A Elution Buffer
   
Protein A Wash Buffer
   
Protein G Column
   

          Exhibit A Sublease       9 525 Penobscot (Regen)        

 



--------------------------------------------------------------------------------



 



Genitope Corporation
Chemical Inventory

      Reagent   Quantity
Protein G Sepharose for Fast Flow
  < 5.0 ml.
Pyrosperse
   
Qiagen Protease
   
QIAquick PCR Purification Kit
   
Quanti-cult
   
RNA H2O
   
RNAzol B
  < 1.5 Litre
RNeasy Maxi Kit
  < 2 Litre
RNeasy Midi Kit
  < 2 Litre
RNeasy Mini Kit
  < 2 Litre
Robane
  < 2.5 Kgrms
RO Water
  < 20 gallons
RPMI 1640
   
rTth DNA polymerase with buffer pack
   
rTth XL DNA polymerase with buffer pack
   
Sabouraud Dextrose Agar w/ Lecithin and Polysorbate 80
   
Saline (0.9%)
   
Sargramostim Leukine
   
SeaKem LE Agarose
   
SeaPlaque GTG Agarose
   
SeaPlaque GTG Agarose
   
SFX-MAB
   
Silver Nitrate
   
Silver Xpress Silver Staining Kit
   
Sodium Acetate, Trihydrate, Crystal
  < 1 Kgram
Sodium Azide
  < 100 grms
Sodium Bicarbonate, Powder
  < 1 Kgrms
Sodium Carbonate, Anyhdrous, Granular
  < 1 Kgrms

          Exhibit A Sublease       10 525 Penobscot (Regen)        

 



--------------------------------------------------------------------------------



 



Genitope Corporation
Chemical Inventory

      Reagent   Quantity
Sodium Carbonate, Monohydrate, Crystal
  < 500 gams
Sodium Chloride, Crystals
  < 1.0 Kgrms
Sodium Citrate, Dihydrate, Granular
  < 500 ml.
Sodium Dodecyl Sulfate
  < 500 ml.
Sodium Hydroxide
  < 20 Liters
Sodium Nitroprusside
  < 25 grms
Sodium Phosphate, Dibasic, 7-Hydrate, Crystal
  < 500 gams
Sodium Phosphate, Monobasic, Monohydrate, Crystal
   
Sodium Pyruvate
   
Superblock Blocking Buffer in PBS
   
TE Buffer
   
Terminal Transferase
   
TFBI
   
TFBII
   
Thymidine
   
TMB Microwell Peroxidase Substrate
   
Trace Klean
   
Tricine
  < 250 grms
Tris Base
  < 3 Kgrms
TRIS Hydrochloride
  < 500 grms
Tris-Base
   
Triton X-100
  < 500 ml.
Trypan blue
   
Trypsin
   
Tryptic Soy Broth
   
Trypticase Soy Agar
   
Trypticase Soy Agar Plates
  < 500 ml.
Trypticase Soy Agar Slants
  < 500 ml.

          Exhibit A Sublease       11 525 Penobscot (Regen)        

 



--------------------------------------------------------------------------------



 



Genitope Corporation
Chemical Inventory

      Reagent   Quantity
Tryptone Peptone
  < 500 ml.
Uridine
  < 1 gram
WFI
   
Yeast Extract
   
Zero Blunt TOPO PCR Cloning Kit
  < 1 ml

          Exhibit A Sublease       12 525 Penobscot (Regen)        

 